Name: Commission Regulation (EEC) No 2879/93 of 20 October 1993 amending Regulation (EEC) No 2711/93 derogating, for a limited period, from the provisions for systematic adjustment of the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10. 93 Official Journal of the European Communities No L 262/51 COMMISSION REGULATION (EEC) No 2879/93 of 20 October 1993 amending Regulation (EEC) No 2711/93 derogating, for a limited period, from the provisions for systematic adjustment of the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 11 (2) thereof, Whereas the situation which led to the application of the measures provided for by Commission Regulation (EEC) No 271 1 /93 (2) until 20 October 1993 continues to exist after that date ; whereas, therefore, application of the said Regulation should be extended for a further limited period, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2711 /93, '20 October 1993' is hereby replaced by '20 November 1993'. Article 2 This Regulation shall enter into force on 21 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 245, 1 . 10 . 1993, p. 134.